Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose an optical apparatus, comprising: 
a condensing optical part having a focal point
an optical element that is inserted between the condensing optical part and the focal point 
the optical element capable of shifting, in a direction perpendicular to an optical axis, the apparent focal point as viewed from a side of the condensing optical part.

As for claim 14, the prior art fails to teach a light-propagation-direction controller, comprising: 
an optical apparatus which has a condensing optical part having a focal point
an optical element that is inserted between the condensing optical part 
and the focal point 
optical element capable of shifting, in a direction perpendicular to an optical axis, the apparent focal point as viewed from a side of the condensing optical part.
The closest prior art found was Yoshida WO 2020054043. Yoshida discloses an optical apparatus, comprising: a condensing optical part 19 having a focal point (see Figure 5); and an optical element capable of shifting, in a direction perpendicular to an optical axis, the apparent focal point as viewed from a side of the condensing optical part (shift adjusting parallel plate 17, see Fig 5 and page 4 last paragraph through page 5, first paragraph); however, Yoshida fails to specifically teach the configuration of the optical element being such that it is inserted between the condensing optical part and the focal point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IMAI ‘435, DONNER ‘197, AND YAMAGUCHI ‘201 disclose relevant optical systems that have condensing optical parts and a movable/rotatable optic that affects the focal point of light emitted through the lens, but all fail to teach the allowable features of claims 1 and 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875